2016 UT App 76


                 THE UTAH COURT OF APPEALS


                    ANNIKA FALKENRATH,
                        Appellant,
                            v.
                   CANDELA CORPORATION,
                         Appellee.

                    Memorandum Decision
                      No. 20150050-CA
                     Filed April 14, 2016

          Third District Court, Salt Lake Department
               The Honorable Robin W. Reese
                The Honorable Paul B. Parker
                         No. 110901285

       Derek A. Coulter and Robert T. Tateoka, Attorneys
                         for Appellant
       Paul M. Belnap and Nicholas E. Dudoich, Attorneys
                         for Appellee

JUDGE GREGORY K. ORME authored this Memorandum Decision,
in which JUDGE STEPHEN L. ROTH and SENIOR JUDGE RUSSELL W.
                    BENCH concurred.1

ORME, Judge:

¶1    Appellant Annika Falkenrath received severe burns while
undergoing a laser hair-removal treatment with a machine
manufactured by Candela Corporation and operated by




1. Senior Judge Russell W. Bench sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                Falkenrath v. Candela Corporation


employees of Elase, Inc.2 Following her injury, Falkenrath sued
Elase for negligence, and then, almost five years after sustaining
the injury, she joined Candela as a defendant. Because
Falkenrath did not bring her cause of action against Candela
until after the four-year statute of limitations had run, and
because the district court concluded that the equitable discovery
rule did not apply, the district court granted summary judgment
to Candela. Falkenrath appeals. We affirm.

¶2    The facts underlying this appeal are straightforward and
undisputed. Between June 2007 and February 2009, Falkenrath
underwent a series of treatments to remove unwanted hair. On
February 18, 2009, during what proved to be her final
appointment, the technician used higher settings than on the
previous occasions because of persistent hair growth, and
Falkenrath suffered serious burns. Although Falkenrath was not
immediately certain of the extent of her injury, she was fully
aware that she had suffered an injury following the final
treatment.

¶3     Roughly two years later, in January 2011, Falkenrath filed
a complaint against Elase alleging negligence on the part of its
technician. During discovery in May of the following year, Elase
provided Falkenrath with copies of Candela’s treatment
guidelines. According to Falkenrath, these guidelines negligently
failed both to provide instructions for situations in which
treatments occurred more than eight weeks apart and to
‚identify the recommended power settings . . . of the laser under
those circumstances.‛ In November 2012, Falkenrath further
learned that Elase’s employees received in-person training from
Candela on the use of the laser equipment.



2. Although Elase is a defendant in the case underlying this
appeal, it is not a party to the appeal itself, which is before us
pursuant to rule 54(b) of the Utah Rules of Civil Procedure.



20150050-CA                     2               2016 UT App 76
                 Falkenrath v. Candela Corporation


¶4     Despite receiving Candela’s treatment guidelines in May
2012, three years and three months after her injury, and notice of
Candela’s in-person training of Elase’s employees in November
2012, Falkenrath did not seek to amend her complaint to add
Candela as a party until December 2013—four years and ten
months after sustaining her injury. According to Falkenrath, the
additional delay was because she did not receive a report from
her expert witness revealing the exact explanation of Candela’s
negligence until October 2013. After receiving notice of her
expert’s findings, Falkenrath sought and was granted leave from
the court to file an amended complaint naming Candela as a
defendant for the first time. Within three months of the filing of
Falkenrath’s amended complaint, Candela moved for summary
judgment, asserting that Falkenrath’s claim against it was barred
by the four-year statute of limitations. See Utah Code Ann. § 78B-
2-307(3) (LexisNexis 2012).

¶5     Falkenrath, while acknowledging the applicability of the
four-year statute, argued that equitable tolling should extend the
limitations period to permit her claim because she did not know
she might have a claim against Candela until she received her
expert’s report. After a hearing, the district court determined
that the limitations period began to run on February 18, 2009—
the day of Falkenrath’s injury. Because the district court further
concluded that the exceptional circumstances doctrine did not
apply, it ultimately dismissed Falkenrath’s claim against
Candela as barred by the statute of limitations.

¶6     ‚The application of the statute of limitations is a question
of law, which we review for correctness.‛ Ottens v. McNeil, 2010
UT App 237, ¶ 20, 239 P.3d 308. The district court’s
determination that the equitable discovery rule did not apply,
because Falkenrath made no showing of ‚exceptional
circumstances,‛ is also a question of law. Id. ¶ 62. In both
instances, we ‚afford*+ no deference to the district court’s legal
conclusions.‛ State v. Gallegos, 2007 UT 81, ¶ 8, 171 P.3d 426.




20150050-CA                     3                2016 UT App 76
                 Falkenrath v. Candela Corporation


¶7     Falkenrath concedes that the four-year statute of
limitations applies to her case.3 She argues, however, that
because she was unaware of Candela’s involvement in the
treatment she received from Elase until three years after her
injury, the statute of limitations should be tolled in her favor. She
bases this argument upon the equitable discovery rule, which
requires either that (a) the plaintiff demonstrate that she did not
know of the cause of action during the statutory limitations
period because the defendant acted to conceal its role in the
plaintiff’s injury or misled the plaintiff as to its role or that
(b) ‚the case presents exceptional circumstances and the
application of the general rule would be irrational or unjust,
regardless of any showing that the defendant has prevented the


3. At oral argument, Falkenrath raised the argument—which she
did not brief—that the statute of limitations for her claim did not
even begin to run until her expert witness delivered his report.
This argument is premised upon a simple misreading of our
Supreme Court’s decision in Williams v. Howard, 970 P.2d 1282
(Utah 1998). As Falkenrath notes, the Supreme Court stated, ‚It
is generally accepted that a statute of limitations begins to run
upon the occurrence of the last event required to form the
elements of the cause of action.‛ Id. at 1284. Taken by itself this
statement could perhaps support Falkenrath’s argument that her
claim against Candela ripened and the statute of limitations
began to run only when she became aware of Candela’s alleged
negligence, but the very next sentence in Williams clarifies that
‚the ‘mere ignorance of the existence of a cause of action does
not prevent the running of the statute of limitations.’‛ Id.
(quoting Warren v. Provo City Corp., 838 P.2d 1125, 1129 (Utah
1992)). Although we decline to address the issue further because
it was not briefed, taking these two statements together it is clear
that a plaintiff’s knowledge of his or her claim is typically not an
‚occurrence . . . required to form the elements of *his or her+
cause of action.‛ Id.



20150050-CA                      4                 2016 UT App 76
                 Falkenrath v. Candela Corporation


discovery of the cause of action.‛ Berneau v. Martino, 2009 UT 87,
¶ 23, 223 P.3d 1128 (citation and internal quotation marks
omitted). Because Falkenrath specifically disavows any claim of
concealment or misleading conduct by Candela, the instant
appeal turns on whether Falkenrath can demonstrate exceptional
circumstances such that failure to toll the limitations period
would be ‚irrational or unjust.‛ Id.

¶8     There are three important contextual elements that inform
our resolution of this appeal. First, statutes of limitations, as a
matter of public policy, exist because the law has long
recognized the need ‚to prevent the enforcement of stale
claims,‛ Ireland v. Mackintosh, 61 P. 901, 902 (Utah 1900), in order
to ‚afford[] protection against ancient demands, whether
originally well founded or not, and [to] serve[] as a warning
against the consequences of [undue delay],‛ Kuhn v. Mount, 44 P.
1036, 1037 (Utah 1896). See also Order of R.R. Telegraphers v.
Railway Express Agency, 321 U.S. 342, 348–49 (1944) (‚Statutes of
limitation . . . are designed to promote justice by preventing
surprises through the revival of claims that have been allowed to
slumber until evidence has been lost, memories have faded, and
witnesses have disappeared.‛); Horton v. Goldminer’s Daughter,
785 P.2d 1087, 1091 (Utah 1989) (‚*S+tatutes of limitation are
intended to compel the exercise of a right of action within a
reasonable time and to suppress stale and fraudulent claims so
that claims are advanced while evidence to rebut them is still
fresh.‛).

       [A]t some point in time after the defendant has
       become liable for damages he must, in fairness, be
       protected from suit . . . because of the drying up or
       disappearance of evidence that might have been
       used in the defense, because of the desirability of
       security against old claims brought by persons
       who have slept on their rights, or because the
       judicial system may not be able to handle stale
       claims effectively.


20150050-CA                     5                 2016 UT App 76
                 Falkenrath v. Candela Corporation


4 Am. Jur. Trials § 441(2) (2016). Although Utah law allows for
exceptions such as equitable tolling, such exceptions are narrow
in scope due to the important role of statutes of limitations and
‚should not be used simply to rescue litigants who have
inexcusably and unreasonably slept on their rights, but rather to
prevent the expiration of claims to litigants who, through no
fault of their own, have been unable to assert their rights within
the limitations period.‛ Beaver County v. Utah State Tax Comm’n,
2006 UT 6, ¶ 32, 128 P.3d 1187.

¶9     Moreover, the four-year statute of limitations at issue in
the instant case, Utah Code Ann. § 78B-2-307(3) (LexisNexis
2012), is somewhat atypical. Indeed, although at least one state
matches Utah’s general four-year statute of limitations, see Neb.
Rev. Stat. § 25-207(3) (2008), four years in which to bring a tort
action is actually quite liberal as compared to the analogous
federal statute of limitations, see 28 U.S.C. § 2401(b) (2012)
(providing a two-year statute of limitations for tort actions
against the federal government), and the statutes adopted by
other states. Many states, for example, provide only a two-year
statute of limitations for claims of personal injury or tort actions
generally. See, e.g., Ala. Code § 6-2-38(l) (2014); Colo. Rev. Stat.
§ 13-80-102(1)(a) (LexisNexis 2015); Conn. Gen. Stat. Ann. § 52-
584 (West 2016); Haw. Rev. Stat. § 657-7 (1993); Kan. Stat. Ann.
§ 60-513(a)(4) (2005); Minn. Stat. § 541.07(1) (2014); Nev. Rev.
Stat. Ann. § 11.190(4)(e) (LexisNexis Supp. 2013). Other states are
slightly more generous, allowing for three years, see, e.g., N.H.
Rev. Stat. Ann. § 508:4(1) (2010); 9 R.I. Gen. Laws § 9-1-14(b)
(2012), while still others, such as Kentucky, are stingier,
providing only a one-year limitations period, see, e.g., Ky. Rev.
Stat. Ann. § 413.140(1)(a) (LexisNexis Supp. 2014). And within
the constellation of Utah’s statutes of limitations, four years for a
routine tort claim is among the most generous. See, e.g., Utah
Code Ann. § 78B-2-302 (providing a one-year statute of
limitations for certain claims, including enumerated torts); id.
§ 78B-2-304 (imposing two-year limitations period for certain
claims, including wrongful death); id. § 78B-2-305 (providing a


20150050-CA                      6                 2016 UT App 76
                 Falkenrath v. Candela Corporation


three-year statute of limitations for, inter alia, enumerated
property torts); id. § 78B-3-404 (imposing a two-year statute of
limitations for medical malpractice claims, unless the claim is
premised upon the presence of ‚a foreign object wrongfully left
within a patient’s body,‛ in which case a one-year statute of
limitations applies); id. § 78B-6-706 (establishing a two-year
statute of limitations for actions premised upon products
liability).

¶10 Second, when a person is injured by a machine, by far the
most common causes are operator error, some problem with the
machine, or some combination of the two. Cf. Aragon v. Clover
Club Foods Co., 857 P.2d 250, 251 (Utah Ct. App. 1993) (describing
a situation in which an employee injured while using a dough
mixing machine sued both the company that employed the
machine in its food processing plant and the manufacturer of the
machine). Thus, even were we to accept Falkenrath’s argument
that she was ignorant of the existence of her potential cause of
action against Candela until hearing from her expert, it is clear
that a personal injury caused by the operation of a machine will
routinely entail possible liability on the part of both the operator
and the manufacturer of the machine. Id. at 253 (‚‘A plaintiff
does not have enough information to sue until he knows that he
has been injured, he knows the identity of the maker of the product,
and he knows that the product had a causal relation to his
injury.’‛) (emphasis in original) (quoting Hickman v. Grover, 358
S.E.2d 810, 813–14 (W. Va. 1987)). Such a scenario is not an
unusual circumstance, much less an ‚exceptional‛ one for which
the statute of limitations should be tolled. See Hom v. Utah Dep’t
of Pub. Safety, 962 P.2d 95, 102 (Utah Ct. App. 1998).

¶11 Third, Falkenrath discovered Candela’s existence and
involvement in May 2012—more than a year before she filed her
motion to amend her complaint to add Candela as a defendant
in her action and nine months before the four-year statute of
limitations expired. And in November 2012, still three months
before the four-year limitations period expired, Falkenrath


20150050-CA                     7                 2016 UT App 76
                  Falkenrath v. Candela Corporation


learned of Candela’s in-person training sessions with Elase’s
staff.

¶12 Because Falkenrath conceded that Candela did not engage
in any misleading conduct or fraudulent behavior, the inherently
narrow scope of exceptions to statutes of limitations requires
Falkenrath to demonstrate that the instant case involved
exceptional circumstances to invoke equitable tolling in her
favor. See Berneau v. Martino, 2009 UT 87, ¶ 23, 223 P.3d 1128.
Indeed, any other rule would undermine the essential role
played by statutes of limitations in promoting justice and
fairness. See supra ¶ 8. But Falkenrath has not persuaded us that
her claim is anything but an ordinary personal injury claim in
which one (or both) of two rather obvious actors—operator and
manufacturer—may bear responsibility for a plaintiff’s injuries.
See Aragon, 857 P.2d at 251, 253. And it is ultimately irrelevant
whether Falkenrath and her counsel lacked the technical
expertise without consulting an expert to determine whether
Candela was negligent, because there was ‚sufficient
information to put [Falkenrath] on notice to make further
inquiry‛ such that her failure to do so within the statutory
limitations period bars her claims against Candela. See Hom, 962
P.2d at 102 (ellipses, citation, and internal quotation marks
omitted). Cf. Brown v. State, 2015 UT App 254, ¶ 9, 361 P.3d 124
(‚*T+he period in which to file ‘begins when the *party+ knows
(or through diligence could discover) the important facts, not
when the [party] recognizes their legal significance.’‛) (quoting
Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000)). The district
court therefore properly granted summary judgment to Candela.

¶13   Affirmed.




20150050-CA                      8                2016 UT App 76